      Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

 FERRELL COMPANIES, INC.,                               )
                                                        )
                          Plaintiff,                    )   Case No. 2:20-cv-02229-JTM-KGG
                                                        )
 v.                                                     )
                                                        )
 GREATBANC TRUST COMPANY, and                           )
 HOULIHAN LOKEY CAPITAL, INC.,                          )
                                                        )
                          Defendants.

             DEFENDANT GREATBANC TRUST COMPANY’S RESPONSE TO
             PLAINTIFF’S MOTION TO COMPEL RULE 26(f) CONFERENCE

          The typical process in this District is to hold the Rule 26(f) conference after the entry of

an initial scheduling order. Courts have broad discretion to defer that order in the interest of

efficiency. This appears, at least to GreatBanc Trust Company (“GreatBanc”), to be what the

Court has chosen to do given the fully briefed motion to dismiss filed by Houlihan Lokey Capital,

Inc. (“Houlihan”) (ECF Nos. 14-15, 21, 25). Indeed, the interests of efficiency are best served by

deferring the initial scheduling order – and thus the Rule 26(f) conference – until the motion to

dismiss is decided. GreatBanc explained this to Plaintiff Ferrell Companies, Inc. (“Ferrell”) on

September 8, 2020, in response to Ferrell’s request to hold the conference that week. (ECF No.

27-1.) The very next morning, without responding to GreatBanc or making any further attempt to

communicate, Ferrell filed a motion to compel a Rule 26(f) conference (“Motion”). (ECF Nos.

26-27.)

          Ferrell does not argue that it is more efficient to hold the conference before Houlihan’s

motion is decided, and it makes no allowance for the possibility that the Court, by deferring the

initial order on planning and scheduling, may be proceeding exactly as it intends. Instead, Ferrell
      Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 2 of 7




assumes the worst of GreatBanc stating that GreatBanc has, for purposes of delay, taken positions

that are found nowhere in GreatBanc’s email. The Motion should be denied.

I.     PERTINENT BACKGROUND

       While Ferrell accurately sets forth the chronology of the complaint and responsive

pleadings (ECF No. 27 at 2), the events leading up to the Motion require further explanation. In

a late-night email sent on Thursday, September 3, 2020, Ferrell’s counsel requested that the

parties schedule a Rule 26(f) conference for the following week, noting their understanding that

motion practice does not stay discovery. (ECF 27-1 at 3.) Counsel for GreatBanc and Houlihan

responded on Tuesday, September 8th, after the Labor Day holiday. (Id. at 1-2.)

       Houlihan stated that “[u]nder the Rules as applied in the District of Kansas, the Rule 26(f)

meeting is addressed in the Court’s Initial Order on Planning and Scheduling.” (Id. at 1-2.)

Houlihan “intend[ed] to proceed according to the Initial Order,” once entered, including for

setting the Rule 26(f) conference date. (Id. at 2.) GreatBanc “agree[d] that the parties should

follow the typical process in the District of Kansas,” as described by Houlihan, because it would

be inefficient to have the conference now. (Id. at 1). GreatBanc further explained that it is possible

the Court intended to wait to issue its initial planning order until after the ruling on Houlihan’s

motion to dismiss for that very reason. Without any further communication, Ferrell filed its

Motion the next morning. (See id. at 1-3.)

       As apparent justifications for the Motion, Ferrell imputes stances to GreatBanc that

GreatBanc neither stated nor takes. Ferrell states that “GreatBanc insisted that the conference

should wait until the resolution of [Houlihan’s] motion to dismiss” (ECF 27 at 3) (emphasis

added). GreatBanc has not insisted on anything. Rather, it stated it would be most efficient for

the parties to wait for the Court’s initial order on planning and scheduling before having a Rule




                                                  2
      Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 3 of 7




26(f) conference. Likewise, GreatBanc never stated or implied it was “refusing to confer” to

effectively create a stay of discovery. (ECF No. 27 at 4.) Instead, GreatBanc said it would be most

efficient to follow this District’s standard practice. (See ECF No. 27-1.) And although Ferrell

states that it “sought to confer with Defendants without court intervention” (ECF No. 27 at 5 n.3.),

it never did so in the spirit of how that process is commonly understood. See D. Kan. Rule 37.2

(“A ‘reasonable effort to confer’ means more than mailing or faxing a letter to the opposing party.

It requires that the parties in good faith converse, confer, compare views, consult, and deliberate,

or in good faith attempt to do so.”) Here, there was nothing more than an exchange of emails

concerning Ferrell’s request to schedule a Rule 26(f) conference. (See ECF No. 27-1.)

II.    ARGUMENT

       A.      Applicable Rules and Standards.

       The court may, in the exercise of its broad discretion, alter the timing, sequence, and

volume of discovery, including delaying the issuance of a Rule 16(b) order and the date for the

Rule 26(f) conference. See Soto-Montes v. Bogart, No. 08-3108-KHV-GLR, 2009 WL 1862455,

at *1 (D. Kan. June 26, 2009). Indeed, “Rule 16(b) allows the judge to delay issuance of a

scheduling order (and consequently the Rule 26(f) conference) if good cause for delay is found.”

Ariix, LLC v. NutriSearch Corp., No. 17 CV 00320, 2017 U.S. Dist. LEXIS 155557, *4 (S.D.

Cal. Sept. 22, 2017) (denying motion to compel Rule 26(f) conference).

       In this District, the Rule 26(f) conference is typically held after entry of an initial order on

planning and scheduling. See, e.g., Donaldson v. U.S. Dep’t of Treasury, No. 17-1213-EFM-GEB,

2017 WL 5632867, at *1 (D. Kan. Oct. 23, 2017) (“In this action, the parties are not yet required

to engage in their Rule 26(f) conference—the Court will issue an Initial Scheduling Order, which

establishes a Rule 26(f) conference deadline, after all Defendants have answered Plaintiff’s




                                                  3
          Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 4 of 7




Complaint.”); Order Denying Mot. to Compel, ECF No. 16 at 1-2, Abraham v. Hampton Inn

Corp. et al., No. 18-2137-DDC (D. Kan. May 21, 2018) (O’Hara, Mag. J.) (“Typically, this

conference is held after the court issues what it calls an ‘initial order on planning and

scheduling.’”); Order on Joint Request, ECF No. 20 at 1, Ragan v. VinSolutions, Inc., No. 20-

2225-DDC (D. Kan. Aug. 11, 2020) (O’Hara, Mag. J.) (agreeing “it is in the interest of judicial

economy” to defer initial scheduling order until resolution of motion to dismiss).

           Consistent with this practice, courts in this District have deferred the initial scheduling

order, and thus the Rule 26(f) conference, where postponement due to a pending motion dismiss

serves the interests of efficiency. See, e.g., Pipeline Prods., Inc. v. Madison Cos., LLC, No. 15-

4890-KHV, 2017 WL 11492776, at *1 (D. Kan. July 24, 2017) (“Where, as in this case, the

operative complaint is challenged by a motion to dismiss, delaying discovery until the claims and

defenses in the case are better defined reduces expenses, minimizes the burden of unnecessary

discovery,         and     conserves       judicial     resources.      The      court     shall    wait     until     the

pending motion to dismiss is decided before setting a Scheduling Conference.”). And this

approach has been used when fewer than all defendants have moved to dismiss. See, e.g., Berry

v. Ulrich Hereford Ranch, Inc., No. 17-2109-JTM-GEB, 2017 WL 2501071, at *4 (D. Kan. June

9, 2017) (finding it “inefficient to proceed with scheduling and full discovery” as to non-moving

defendant only); Wedel v. Craig, No. 10-1134-JWL, 2010 WL 11565384, at *1 (D. Kan. July 9,

2010) (finding bifurcated discovery against non-moving defendant would be “prejudicial,

wasteful, and burdensome”). Berry and Wedel both involved a situation where the court applied a

stay that was in place for moving defendants to the non-moving defendant.1




1
    GreatBanc is not requesting a stay here; it only requests that this District’s typical scheduling process be followed.


                                                              4
       Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 5 of 7




       B.      Holding the Rule 26(f) Conference After the Court Rules on Houlihan’s
               Motion to Dismiss Serves the Interests of Efficiency.

       GreatBanc’s position is that the parties should follow the typical procedure for setting

Rule 26(f) conferences in this District. (ECF No. 27-1 at 1.) If this is the approach the Court

intends here, GreatBanc agrees it best serves the interests of efficiency for the parties and the

Court. Resolving Houlihan’s motion to dismiss before issuing an initial order on planning and

scheduling would provide clarity on the asserted claims and defenses and avoid the burden of

unnecessary discovery. (See ECF No. 27-1 at 1.)

       Ferrell’s complaint makes sweeping allegations against GreatBanc, Houlihan, and various

named and unnamed third parties. (E.g., ECF No. 1 at 4-5, 16-19.) As Ferrell admits, “the claims

against GreatBanc . . . are closely intertwined with those against [Houlihan].” (ECF No. 27 at 4.)

Ferrell’s assertions demonstrate the inefficiency of holding a Rule 26(f) conference before

Houlihan’s motion is resolved. As GreatBanc explained to Ferrell, if the motion is granted,

“Houlihan would no longer be a party and the scope of this litigation, and Houlihan’s discovery

obligations, would be narrower.” (ECF No. 27-1 at 1.) Thus, “[a]ny time spent preparing party

discovery to Houlihan would, in large part, be wasted.” (Id.) On the other hand, “[i]f the motion

is denied, then all parties can proceed along the same track for discovery.” (Id.) In these

circumstances, GreatBanc is not requesting a stay, but rather that the parties follow the scheduling

process typically used in this District. Ferrell does not argue in its Motion that it would be more

efficient to depart from this District’s typical practice.

III.   CONCLUSION

       For the reasons set forth above, GreatBanc respectfully requests that the Court deny

Ferrell’s Motion to Compel.




                                                   5
      Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 6 of 7




Dated: September 14, 2020

                                                 Respectfully submitted,

Of Counsel:                                      SHOOK, HARDY & BACON L.L.P.

AKERMAN LLP                                      By: /s/ Todd W. Ruskamp
Mark S. Bernstein (admitted pro hac vice)           Todd W. Ruskamp, D.Kan #70412
Shawn M. Taylor (admitted pro hac vice)             Jessica A.E. McKinney, D.Kan #78649
Benjamin N. Prager (admitted pro hac vice)
                                                 2555 Grand Boulevard
71 South Wacker Drive, 47th Floor                Kansas City, Missouri 64108
Chicago, IL 60606                                Telephone: 816-474-6550
Telephone: 312-634-5700                          Facsimile: 816-421-5547
Facsimile: 312-424-1900                          Email: truskamp@shb.com
Email: mark.bernstein@akerman.com                       jamckinney@shb.com
       shawn.taylor@akerman.com
       ben.prager@akerman.com                    Attorneys for Defendant GreatBanc Trust
                                                 Company




                                             6
      Case 2:20-cv-02229-JTM-KGG Document 30 Filed 09/14/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically filed the foregoing with the

Court by using the Court’s electronic filing system, which sent out notification of such filing to all

counsel of record.

                                                       /s/ Todd W. Ruskamp
                                                      Attorney for Defendant GreatBanc Trust
                                                      Company




                                                  7
